Direct line: 212 660 3020
asetz@sullivanlaw.com



                                                     May 18, 2021     The Clerk of Court is respectfully directed to
                                                                      terminate docket entry 27.
VIA ELECTRONIC FILING

Hon. Vernon S. Broderick
United States District Judge                                                                            5/19/2021
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:      Recovery Effort Inc. v. Zeichner Ellman & Krause LLP, et al.,
                 No. 19-cv-05641 (VSB)

Dear Judge Broderick:

       We represent Defendants Zeichner Ellman & Krause LLP and Yoav M. Griver (the “ZEK
Defendants”) in the above-captioned action. We write pursuant to the Court’s order, dated May
11, 2021 (Doc. 56).

      The ZEK Defendants confirm that in light of their motion to dismiss the first amended
complaint (Doc. 41), their motion to dismiss the original complaint (Doc. 27) is moot.

       With regard to the status of this case and the underlying bankruptcy case, the ZEK
Defendants take no position and await the Court’s decision on their motion to dismiss or the
Court’s further instructions.

                                                     Respectfully submitted,


                                                     /s/Anna Lea Setz
                                                     Sullivan & Worcester LLP
                                                     Counsel for Zeichner Ellman & Krause LLP
                                                     and Yoav M. Griver

cc:     Counsel of Record (via ECF)
